Donlon, Judge:
The appeals for reappraisement listed in schedule A, attached to and made a part of this decision, have been submitted for decision upon the following stipulation of counsel for the parties;
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
1. That the appeals for reappraisement set forth in Schedule “A” hereto attached and made a part hereof cover all the merchandise appearing in the entries.
2. That the said merchandise was appraised under Section 402(b) of the Simplification Act of 1956, Public Law 927, 84th Congress, 2nd Session.
3. That at the time of exportation to the United States, the prices at which such or similar merchandise was freely sold or offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, were the unit invoice values plus the proportionate share of the shipping charges, including inland insurance premium, storage, hauling and lighterage.
4. That the appeals for reappraisement set forth in Schedule “A” are submitted on this stipulation.
Accepting this stipulation as an agreed statement of facts, I find and hold that export value, as defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. *63254165, is the proper basis for determination of the values of the merchandise, described in the invoices covered by the entries in these appeals for reappraisement, and that such values of the respective items of merchandise are the unit invoice values, plus the proportionate share of the shipping charges, including storage, hauling and lighterage, and inland insurance premium, all as shown on the invoices which are included in the official papers filed with the court in these two suits.
Judgment will be entered accordingly.